ORDER

PER CURIAM.
Famous Barr (Employer) appeals from a Final Award Allowing Compensation (Final Award) of the Labor and Industrial Relations Commission (Commission) modifying an Award and Decision of the Administrative Law Judge in favor of Donna Cruthis (Employee). Employer argues that the Commission erred in finding Employee permanently and totally disabled and in awarding Employee future medical treatment. We have reviewed the briefs of the parties and the record on appeal and find sufficient and competent evidence in the record to warrant the making of the award. Section 287.495 RSMo. (2000). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).